 BECHTEL CORPORATION475BechtelCorporationandJerryR.Willsey.Case28-CA-2527January 29, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 29, 1972,Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding.Thereafter,theGeneral Counsel filedexceptions and a supporting brief,and the Respon-dent filed a brief in support of the AdministrativeLaw Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.However,we do not pass on the Administrative Law Judge'salternativetheory fordismissing the complaint set forth in fn. 13 of hisDecision.charged by Respondent on or about January 26, 1972, inviolation of Section 8(aX3) and(1) of the Act.Respondentby its answer admits that it laid off the aforementionedemployees,but denies that its action in doing so wasviolative of the Act.Pursuant to notice,a hearing was held in Phoenix,Arizona,on June 20,21, and 23, 1972.Appearances wereentered on behalf of the General Counsel and theRespondent and briefs were received from both parties onAugust 21, 1972.Upon the entire record' in this proceeding and myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under,and existingby virtueof, the laws of the State of Delaware.At all times materialherein,Respondent has maintained a place of business atHorse Mesa Dam, Arizona,where it has been engaged in aconstruction project.During the 12-month period preced-ing the issuance of the complaint,a representative period,Respondent purchased and had delivered directly fromoutside the State of Arizona goods and materials valued inexcess of$50,000 to its operations in the State of Arizona.As is admitted by Respondent,it is,and has been at alltimesmaterial herein,an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal640, InternationalBrotherhood of ElectricalWorkers,AFL-CIO,hereinafter referred to as the Union,is,and has been at all times material herein,a labororganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge:Based ona charge filed by Jerry R. Willsey on January 27,1972, thecomplaint herein was issued on April 10, 1972. Thecomplaint alleges thatWillsey,Lloyd Ray Elmore, Jr.,JerryWillingham,and Vinton Earl Wheeler were dis-iDuring the course of the hearing,Respondent moved that thetestimony of Arthur R, Valenzuela and Kenneth A. Voorhees be stricken ontheground that pretrial statements were obtained from them by arepresentative of the General Counsel without notice to the Respondent.that,since Valenzuela was a foreman and Voorhees a general foreman at thetime material herein and alleged to be agents of Respondent and supervisorswithin the meaning of the Act at the time material herein,statements shouldnot have been obtained from them without prior notice to Respondent(relying upon sec.10056.5 of the Board's Field Manual).It is noted that byitsanswer Respondent denies the allegations of agency and supervisorystatus of the aforesaid individuals.Neither of the briefs considered the issueraised by Respondent'smotions upon which ruling had been reserved.Research revealed two cases in which the application of the aforesaidsection of the Field Manual was considered.Montgomery Ward and Co,Incorporated187 NLRB No. 126,andThe Singer Company,176 NLRBA.Background Informationand Chronology ofEvents 2Willsey was first employed by Bechtel in Arizona for theperiod November 1969 to February 1970 as a journeymanwireman.3He was referred by the Union to the job andsubsequently became a member thereof in March 1970. Heagainworked for Bechtel for approximately a monthcommencing in March 1970, based on a referral by the1089. Neither of the cited cases affords a clear precedent for the dispositionofthe issue herein.Therecordis silent in this proceeding as to whether ornot Respondent was "cooperating" or whether the two witnesses cameforward "voluntarily." This, however,would appear to be of no moment indisposing of the motions,since it is my opinion that in the circumstances ofthis case the failure to give notice would not afford a basis for striking thetestimony of the aforesaid two witnesses.As is explained hereinbelow, eventhough the said witnesses did occupy the positions alleged,they did so onlytemporarily because of the requirement of Respondent's contract with theUnion involved herein,and their testimony is not considered to be bindingupon the Respondent. The aforesaid motions are denied.2The findings in this section of the Decision are based on undisputedfacts contained in the record3 The classification of journeyman wireman is that of an employeewithin the meaning of the Act.201NLRB No. 74 476DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion. He was subsequently referredagainby the Union,inApril 1970, this time to Respondent's Mormon FlatsDam project as a journeyman wireman. During the courseof this period of employment, he was promoted to generalforeman.On November 10, 1970, he was terminatedbecause of his performance as general foreman. At thetime he was terminated,a number of others were alsoterminated who were in job classifications falling withinthe category of employees within themeaningof the Act,and a grievance was filed by the Union on behalf ofWillsey and said employees. In his brief, General Counselquotes from a letter from Respondent to the Union whichhe correctly points out "reflects Respondent'sanimustoward Willsey." The excerpt reads as follows:Events leading up to these terminations and subse-quently this appeal are:1.E. A. (Babe) Ruth, Electrical Superintendent,went into the small trailer that serves as ware-house and change shack and found five wiremenand an apprentice sitting down and drinkingcoffee.The five journeymen are: Charles A.Porter, Stan Carr, Edward Cesena, Joe Ramsey,and Jack Hall. The apprentice was subsequentlyreinstatedat the request of the ApprenticeCoordinator.2.Mr. Ruth called this situation to the attentionof Jerry Willsey, General Foreman and instructedhim to "clean up the situation". When Mr.Willsey failed to follow through on these instruc-tionshe and those men listed above wereterminated. (Copies of terminations attached.)As a result of the grievance procedure,Willseywasreinstated on January 26, 1971, to his jobas generalforeman, the job he held at the time of his discharge onNovember 10, 1970. A week afterhis reinstatement he wasdemoted to journeyman wireman and was terminatedApril 2, 1971. It is noted that his notices of termination forNovember 10, 1970, and April 2, 1971, stated that he wasnot eligible for rehire. In June or July 1971, the UnionreferredWillsey to a job with RespondentatHorse MesaDam, Arizona, but Respondent refused to hire him withoutgiving him any reason therefor.Itappears that the grievance with respect to thedischarge of Willsey and at least three of the other six menwas not fully resolved in that a disputeremained as tobackpay. The Union continued to press for backpay, andWillsey and three of the others who were discharged onNovember 10, 1970, including Stan Carr, filed a civil actionin the U.S. district court on January 26, 1972, to recovertheir backpay claim.4 It is noted that Carr, who was one ofthe journeymen wiremen discharged on November 10,1970,was in the employ of Respondent at the time ofWillsey's alleged discriminatory discharge on January 26,1972. It is further noted that Carr's noticeof terminationon November 10, 1970, stated that he was not eligible forrehire,but that when he was terminated on March 23,1971, his notice of termination stated that he was eligiblefor rehire. Carr had been hired at the Horse Mesa Dam onJanuary 17, 1972, and remained employed until April 10,1972,when he terminated his employment for personalreasons. There is nothing in the record to indicate whatposition Respondent took with respect to the rehire of theotherswho were involved in the grievance over theNovember 10, 1970,discharges.It is assumed that of saidgrievantsCarr and Willseywere theonly ones employed byRespondent during the time material herein.SaltRiver Project which apparently had a number ofprojects inArizona entered into two contracts withRespondent with respect to the Horse Mesa Dam, one wastoprovideengineeringand constructionmanagementservices and under the other Respondent was responsiblefor construction and procurement. General Electric Com-pany had a purchase order from Salt River Project underwhich it contracted to perform work at Horse Mesa Damincluding rewinding the stators on the three generators atthat site.Under the Respondent's construction manage-ment contract with Salt River Project, Respondent acted asSalt River Project's agent for assuring that GE carried outthe specifications of the aforementioned purchase order.A disputearose betweenthe General Electric Company,hereinafter referred to as GE, and the Union with respecttoGE's employment of electricians at Horse Mesa Damwho were not members of the Union.5 The dispute wassettled by an agreement that GE would complete its workat Horse Mesa with electricians referred by the Union whowould be supplied by Respondent to GE as requested byGE. GE agreed to repay Respondent for the use of saidelectricianson a backcharge basis. Although it wasunderstood that the electricians would work under thesupervision of a technical directoremployed by GE, thereis no dispute that the electricians supplied by Respondentto GE were employees of Respondent.On January 4, 1972, GE commenced using electricianssupplied by Bechtel for the rewinding of stator No. I onthe day shift. For reasons that are immaterial to the issuesin this case, it became apparent that the work on the statorcould not be completed according to schedule and it wasagreed between Respondent and GE that a second shift ofelectricians would work on the stator in order to speed upthe completion of the work thereon. (The second shift isalso referred to in the record as the swing shift and nightshift.) By letter dated January 13, 1972, W. W. Webb, whowas in charge of GE's work at the jobsite, informedRespondent that he proposed to complete the work onstatorNo. I by January 24. On that date, GE alsorequested that the Respondent supply four electricians tobegin work on a swing shift commencing January 17. Thefirst electrician to work on the stator on the swing shiftstarted on January 17. Additional electricians were addedthereafter until a complement of four was reached.Willsey was referred as a journeyman wireman by theUnion and reported to Respondent's jobsite on January 18.He was interviewed by Bechtel Superintendents IvanMiller and Jerry Gregory. Miller asked Willsey if he hadpreviously worked for Respondent and Willsey said that hehad, but had been terminated after a dispute with Ruth, a4While the record will not support a finding that Respondent hadSApparently GE used employees from its Portland,Oregon,service shopknowledge of the filing of the action on January 26, it did know that thewho were members of another local of the International Brotherhood ofbackpay claims were being pressedElectricalWorkers. BECHTEL CORPORATION477superintendent. At the interview, Miller asked him if hehad had experience in working on stators and Willseystated that he had. Willsey was assigned to the stator nightshift and worked with the other electricians on said crewunder the supervision of John Ascani, GE's technicalsupervisor.On January 18, Respondent was informed by the Unionthat according to its agreement with Respondent it wouldbe necessary for Respondent to have a nonworkingforeman on the swing shift .6 In order to comply, Respon-dent transferredVoorhees from the day shift as ajourneyman to the night shift as a foreman. GE refused tobe backcharged for more than 1 hour (for timekeeping) ofthe foreman's time, since it was not using the foreman forsupervision, so Respondent placed additional electricianson the swing shift to perform its work as well as that of GE.On January 25, the Union informed Respondent that itwas also necessary for Respondent to have a generalforeman on the swing shift according to the collective-bargaining agreement.? Therefore, on January 25, Voo-rhees was appointed as the general foreman for the nightshift and he picked Valenzuela to be his foreman. As aresult, the night shift on January 25 consisted of a generalforeman, a foreman, four journeymen who were doing thework for the Respondent, and four journeymen who weredoing the work for GE on its stator.Shortly after the commencement of the night shift onJanuary 26, Willsey was removed from the stator crew andassigned to Respondent's work. Subsequently that evening,Willsey and the three remaining men who were working onthe stator were notified that they were being laid off. Thereason assigned for the layoff was a reduction in force. Therecord discloses that, prior to January 14, there had beenno night shift of electricians at the jobsite, and that,subsequent to January 26, no night shift of electricians wasutilized at the jobsite.B.The DischargesIn effect, General Counsel argues that Respondent washostile toward Willsey because of the grievance filed on hisbehalf over his discharge on November 10, 1970; thatMiller made a mistake in hiring him on January 18, whichhe would not have done had he checked with Respondent'sMesa office; that Leo Moll, the job superintendent of theMesa project for Respondent, and Miller were censured forthe mistake and, therefore, were intent upon getting rid ofWillsey; that although GE complained to Respondent thatWillsey had laid down on the job during the night shift ofJanuary 25, "Respondent knew that the complaint aboutWillsey from GE was without substance-if not outrightconcoction betweenGE and Respondent"; that "themotivating cause forWillsey's termination was not thecomplaint from GE, but his participation in the griev-ance"; that when Valenzuela, who was his foreman, wouldnot agree to the discharge of Willsey for cause, Respondentdecided to eliminate the night shift and terminate the threemen on the stator crew, as well as Willsey, in order to getrid of Willsey; that "assuming,arguendo,that GE wantedto terminate the night stator crew on January 27, theevidence establishes thatWillsey would have continuedworking under normal circumstances."The record clearly discloses that Respondent consideredWillsey "not eligible for rehire" and that LeoMoll(Respondent's top supervisor at Horse Mesa) and Millerdiscovered the day after Willsey was hired that they hadmade a mistake in hiring Willsey without first checkingwith the Mesa office which wouldhaverevealed thatWillsey was not eligible for rehire; that they were censuredforhavingmade the mistake; and that they weredetermined to find a means of getting rid of Willseywithout inviting a grievance from the Union.Set forth hereinbelow is a review of the testimony withrespect to the circumstances immediately leading to thetermination ofWillsey and three men on the night statorcrew.Webb testified that on January 25, he went to Miller'soffice and asked him what notice was required to terminatethe night shift, that Miller told him "we can do it in 24hours," and that he (Webb) said he wanted to terminatethe night shift at the end of the shift on January 27. Webbfurther testified that the next morning he inspected thestator and was very displeased with the amount of workwhich had been performed by the night shift on January25; that he discussed with Miller whether the electricianshad worked on the stator the previous night; that Millersuggested they wait until Ascani came in at the beginningof the night shift of January 26 to determine whether theelectricians had worked; that when Ascani reported forwork, he (Webb) asked Ascani if they had had a full crewof four the previous night and Ascani told him that theyhad, but that "they didn't put out very much"; that theonly reason Ascani gave for the lack of productivity wasthat "Willsey seemed to be disgruntled about somethingand unhappy." Webb's testimony which is credited makesitvery clear that he told Respondent that he wanted thenight shift on the stator ended at the end of the shift onJanuary 26 instead of January 27 as he had previouslydirected.Webb admitted that Ascani had told him prior toJanuary 26 that Willsey was the best producer on thestator.Willsey testified that when he reported for work onJanuary 26, Valenzuela informed him that he was beingremoved from the stator crew, that there was a complaintfrom GE that the whole shift, and particularly Willsey, hadlaid down on the job on the night of January 25. Willseyfurther testified that Valenzuela told him that he was beingtransferred to "the top of the dam" to do Respondent'swork;8 that shortly thereafter he saw Ascani and askedhim why he (Willsey) was being transferred out of the crewand Ascani told him that his boss (Webb) complained thatthe whole crew, particularly Willsey, had laid down on theprevious night and there was nothing he could do about it;and that approximately an hour after he started to work onthe top of the dam he was notified that he was beingterminated at the end of the shift along with the three menwho were working on the stator that night.8One foreman for up to nine electricians.shift required another general foreman7Twogeneral foremen for more than four foremen.There were four8Apparently it was feared there might be trouble in the powerhouse ifforemen on the day shift and the addition of a fifth foreman on the nightWillsey remained on the stator crew 478DECISIONSOF NATIONALLABOR RELATIONS BOARDValenzuela testified that he was employed as a journey-man on January 19, on the night shift to work on thestator, that he was made foreman on January 25, and thatprior thereto he worked on the stator as a member of atwo-man team with Willsey. He further testified thatWtllsey was the most qualified and most experienced of themen working on the night-shift stator crew, that dunng thenight shift of January 25, he, as foreman, stopped at thestator and asked Ascant how the work was progressing andAscani made no complaints.Valenzuela further testified that at the start of the nightshift on January 26, Dodge, the general foreman of thedaytime shift, asked him if he had noticed that Willsey wasnot working during the shift of January 25, and that hereplied in the negative; that Miller and Gregory asked himifhewould sign a termination notice for Willsey fornonproduction and he refused to do so, stating that he hadseenWillsey working and that he and Voorhees said thatAscani was lying; that Miller stated that Willsey "had to beterminated that night"; that he was ordered to removeWillsey from the stator and that he placed him at the top ofthedam; that some time later he, Dodge, DarrellOstrander (the job steward), Voorhees, Gregory, andMiller met and that Miller made the statement "that JerryWillsey had to be terminated that night and that if hewasn't, they were going to eliminate the night crew"; thathe and Voorhees attempted to venfy Ascani's report aboutWillsey's lack of production, reminding Ascani that heconsideredWillsey the best man he had; that Ascanireplied that on the previous night Wtllsey "seemed that hewas disgruntled or mad or something"; and that some timelater,Miller stated to him, "You leave us no choice. We'regoing to have to cut the night shift." He was then informedthat the stator night crew would be terminated and the restof the night shift would have the choice of either going ontheday shift or quitting. It appears that two of theelectricians who were given the choice decided to quit andthe others decided to go on the day shift. Valenzuelafurther testified that when he was informed that the menwho were not on the stator crew would have the choice ofgoing on the day shift, he pointed out to Miller that Willseywas no longer working on the stator crew, but Miller statedthat "they still considered him part of the stator crew." Itappears from Valenzuela's testimony that the immediatesupervisor of an employee being terminated has to sign histermination notice, that, while he refused to sign thetermination notice for Willsey on the ground that he hadlaid down on the job, he did sign the termination noticesforWillsey and the threemen remainingon the stator crewfor the reason of a reduction in force, as well as thetermination notices of the two men who had decided toquit rather than be transferred to the day shift.The above-outlined testimony is substantially uncontrad-icted and is credited. There is additional testimony whichcorroborates the above-outlined testimony, but no purposewould be served in setting it forth. However, some of thewitnesses testified to additional matters. For example,9 It is notedthatVoorhees had nohesitation in testifying to mattersapparently harmful to Respondent's case, but did nottestifythat he heardMiller make the statementOstranderattributedto him,although Ostrandertestified that he (Voorhees) was presentFurthermore,Carrwas on the dayOstrandertestifiedthatMiller told Dodge and Voorhees:"Let's make a deal here. You can keep Stan Carr and yougiveme Jerry Willsey." (Carr, as indicated heremabove,was one of the men who was involved in the grievance overthe November 10, 1970, discharges and was employed onthe day shift during the time material herein.) Millerdenied making such a statement. Ostrander's above-quotedtestimonywas not convincing and Miller's denial iscredited .9Ascani testified,and his testimony is credited,that at thetime he affirmed Webb's complaint about Willsey's work(on the night of January 25), Miller stated that he wasgoing to getWillseyone way or another and thatRespondent had had trouble with Willsey before. Ascanifurther testified that when the complaint was made aboutWillsey's production,Miller responded: "Good, we'll firehim." This testimony was substantially corroborated byWebb. It does not appear, however, that there is any basisfor finding that GE's complaint about Willsey's productionand its decision to end the night crew was prompted bysome sort of conspiracy with Respondent to aid Respon-dent in getting rid of Willsey. I am of the opinion that GE'srepresentatives would not have jeopardized meeting theirschedule in order to participate in a "concoction," ascontended by General Counsel. Furthermore, their candidtestimony of Miller's responses to their complaint aboutWillsey's production tends to negate General Counsel'stheory that GE and Respondent were conspirators.Several of General Counsel's witnesses who worked onthe night stator crew testified that they perceived noproblem with respect to production on the January 25night shift.Also Voorhees and Valenzuela testified, ineffect, that they did not believe Ascani's report that Willseylaid down on the job. However, even though at the timethey expressed their doubts they occupied supervisorypositions, they were only temporarily in said positions andit is evident that their sympathies were not managementoriented.It is concluded,therefore,that their belief thatAscani lied cannot be imputed to management. Neverthe-less, it is evident that because of Respondent's animositytowardWillsey, Respondent seized upon GE's complaintas a means of getting rid of Willsey. Ascani crediblytestified that he asked Miller if he could keep Willsey forone more day to see if he could straighten him out and thatMiller replied: "No, you made your complaint, now it's outof your hands." Ascani was asked to explain why hewanted to retain Willsey one more day in view of thedecision toterminatethe night crew at the end of the shifton January 26, but his explanation is too confused topermit drawing any inference therefrom.Itappears from the record that none of the upperechelon of Respondent's supervisors at the Horse MesaDam said anything about terminating the night shift untilafter it was determined that they were not going to be ableto fireWillsey for poor production. Miller testified that hewanted Webb to delaythe terminationof the night crewfor another day so that he could reduce the day shiftshift and it is considered highly unlikely that at the time Miller would havelinked him with Willsey There is no showing in the record that Respondenthas any animosity toward Carr BECHTEL CORPORATION479sufficiently to accommodate some of the men on the nightshift whom they wanted to keep because he wanted to limitthe day shift to a complement of no more than 40.10 Whilethis explanation is not wholly convincing, the fact remainsthatGE directed that its night shift be terminated at theend of the January 26 shift. He further testified that he was"left with the impression" after talking to Webb that if he"letWillsey go with cause" that Webb would continue theshift for another night (apparently through the night ofJanuary 27).11 It appears that, when Respondent discov-ered that Voorhees and Valenzuela would not cooperatewith it in discharging Willsey for cause, no effort was madeto persuade Webb to continue the night stator crew onemore night (to the end of the January 27 shift).As to Respondent's personnel action on the night ofJanuary 26, Moll crediblytestified as follows:A. I informed Voorhees and Valenzuela that theycould go out and talk to the people doing Bechtelwork-go out and talk to our electricians and ask themif they wantto transferon to days or whether they wantto be terminated or what do they want to do. And all ofthe people working for GE I'm going to terminatethem.And I told them that if they elected to beterminated-Voorhees and Valenzuela-that-Q.They were to be terminated, you say?A.Pardon me. If they wanted to be transferred todays, that we hadn't anticipated laying the shift off thatnight so if they were transferred over the next day theywould remain in their present positions because therewere still over 40 men. And anyone else that wanted totransfer over, it would be up to Dodge to who hewanted to keep and who he wanted to terminate thenext day and as to what he wanted-what rate hewanted to keep them at, wireman, foreman. Of coursethere wasn't going to be a general foreman because Iwas going to have him lay-off people until we only had40 men and one general foreman.12No purpose would be served in speculating as to whetheror not Respondent would have transferred Willsey to theday shift but for its animosity toward Willsey, since, asfound herein, said animosity was not predicated on anyprotected activity of Willsey.It is concluded that Willsey becamepersona non gratatoRespondent because of his failure to follow an order in hiscapacityofgeneralforemanwhich led to his November 10,10By limiting the day shift to 40,only 4 foremen and I general foremanwould have been required,while if it were increased to more than 40another foreman as well as a general foreman would have been required11This aspect of his testimony is not convincing,since it would appearthatWebb could only have been interested in Willsey's removal from thecrew(which was accomplished by putting him to work at the top of thedam), not in having him discharged for cause. However,this finding doesnot affect my ultimate conclusion.12Considerable evidence was introduced into the record with respect tothe fact that the day shift was increased over the 40-men complementsubsequent to January 26. It is noted that this was, at least partially, due tothe fact that the Union objected to Respondent's assignment of overtime toemployees instead of hiring additional men.13Assuming,arguendo,that Respondent's animosity toward Willsey waspredicated on the grievance over his discharge on November 10, 1970, itwould not follow that said animosity was predicated on some protectedactivityA discharge of an employee within the meaning of the Act is not1970, discharge, and thus was wholly unrelated to anyprotected activity. He became "not eligible for rehire" atthat time according to Respondent's personnel policy andremained in that status thereafter, whereas Carr, who wasalso discharged on November 10, 1970, and was one of thesubjects of a union grievance over the November 10, 1970,discharges, was considered eligible for rehire after he hadbeen reinstated. Even though Carr was rehired at about thesame time that Willsey was (in the middle of January1972), there is no evidence that management was disturbedby his rehire, as it was with respect to Willsey's rehire.Thus, it is concluded that there is no basis for finding thatRespondent's termination of Willsey on January 26, or itsfailure to transfer him to the day shift, was motivated bythe grievance.13 It is further concluded that the record willnot support a finding that the employees who were on thenight stator crew of January 26 were terminated onJanuary 26 in order to terminate Willsey.14 The nightstator crew was terminated upon the direction of GE.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.3.The General Counsel has failed to prove by apreponderance of the evidence that Respondent unlawfullydischarged Jerry R. Willsey, Lloyd Ray Elmore, Jr., JerryWillingham, and Vinton Earl Wheeler on or about January26, 1972, as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 15ORDERThe complaint herein should be, and is hereby, dismissedin its entirety.unlawful for conduct engaged in while he was a supervisor,even if saidconduct would have been protected if he had been an employee.VailAssociates,186NLRB No. 23;Leonard Niedernter Company, Inc,130NLRB 113, andGibbsAutomatic Division,Pierce Industries,Inc.,129 NLRB196Thus, it would appear that the dischargeof Willseyat a time when hewas an employee for pursuance of a grievance over his discharge while hewas a supervisor within the meaning oftheAct wouldnot have beenunlawful14Assuming,arguendo,that such was the reason for terminating saidthree employees, it would not follow that the reason therefor was unlawful.since it was not relatedto anyprotectedactivity.15 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommendedOrderherein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions, and Order,and allobjectionsthereto shall bedeemed waived for allpurposes